Title: Memorandum Books, 1772
From: Jefferson, Thomas
To: 


          
                        1772
                    
          
            
              July
              5.
              
              Roses v. Lifely. Wrote to Hugh Rose state of my acct. chargg. no new fee for 2d. caveat which makes the balce. £3–6–6.
            
            
              
              7.
              
              Waterson’s cases. By written instrument of his (which see) the horse for which I gave him £20. is to be for my trouble with his caveats & petitions and as to his actions at law now depending whereon is a balance of £17–10. if I recover I am to have fees, otherwise none.
            
            
              
              The following proceedings before the council should have been entered June 10. & 11. ante.
            
            
              
              Jefferson v. Colston. Dismd. wth. costs.
            
            
              
              Cabell v. Lee & Sloane. Ord. conc.
            
            
              
              Mead v. Williamson. Dismd. wth. costs.
            
            
              
              Pleasants v. May. 2. cav. Ord. conc.
            
            
              
              Gordon v. Broyls. Dismd. fr. wt. N. P.
            
            
              
              Scott v. Colson. Ord. for pl.
            
            
              
              Douglass v. Mousley. Dismd. agrd.
            
            
              
              Waterson’s cases. Dismd.
            
            
              
              Harrison v. Benson. Dismd. wth. costs.
            
            
              
              Hopkins v. Cook. Dismd. for wt. N. S.
            
            
              
              Johnston v. Millar. Dismd. wth. costs.
            
            
            
              
              Stegoe v. Stegoe. Dismd. agrd.
            
            
              
              Gottee v. Stegoe. Ord. conc.
            
            
              
              Jefferson v. Scott. Dismd.
            
            
              
              Bowden v. Gartwright. Ord. conc.
            
            
              
              Jefferson v. Jones. Ord. conc.
            
            
              
              Thompson v. Smith. Dismd. Qu.?
            
            
              
              Roses v. Lifely. Ord. conc.
            
            
              
              Mclanahan v. Hartsough. Ord. conc.
            
            
              
              Galaspy v. Wilson. Ord. conc.
            
            
              
              Shanklin v. Shanklin. Dismd.
            
            
              
              Wilson v. Waller. 2. cav. Abatd. by death def.
            
            
              
              Macdowell v. Kelly. Abatd. by death pl.
            
            
              
              Turk v. Craig. Ord. conc.
            
            
              
              Harned v. Davidson. Dismd. agrd.
            
            
              
              Lyell v. Hardaway. Dismd.
            
            
              
              Bell v. Waller. Dismd. wth. costs.
            
            
              
              Wood v. Price. Ord. conc.
            
            
              
              Walker v. Mercer. 3. cav. Ord. conc.
            
            
              
              Whitehurst v. Murden. Dismd. wth. costs.
            
            
              
              Marr v. Wilson. Dismd. wth. costs.
            
            
              
              Murden v. Murden. Dismd. by consent.
            
            
              July
              9.
              
              Charles Lambard (Bedford) v. Richard Callaway (Bedford). Issue writ in Case for speaking slanderous words. Dam. £500. See paper containing words.
            
            
              
              Jno. Scott, Wm. Burton & Anne Hudson (xrs. of Jno. Hudson) Albem. v. Charles Hudson. Appl. from Albem. ct. May last, empld. by def.
            
            
              
              Robert William Mickie (Albem.). To draw two clauses for a will and charge him by direction of Wm. Mickie his bror. Charge 10/.
            
            
              
              James Williamson (Bedford) desires my opinion in the case stated in his letter.
            
            
              
               I had entd. appearce. for def. witht. instrns. He now approves.John Bibee (Albem.) v. Rob. Adams (Alb.). Case. }Id.v. eund. TAB.
            
            
              
              13.
              
              Mickie’s case. Drew the clauses and inclosed to Wm. Mickie.
            
            
              
              Williamson’s case. Sent him opn. in writing. Charge 21/6.
            
            
              
              14.
              
              Matthews v. Bowyer. Wrote to Bowyer to decline appearing. Sent state of acct. by which balce. in his favor 9/3.
            
            
              
              Wm. Mickie (Albem.). Drew heads of deed for him. Charge 10/.
            
            
            
              
              Id. Credit him by Mr. Anderson’s assumpsit 20/.
            
            
              
              Ambrose Rucker’s case. Credit him by Richd. Harvie’s assumpsit 20/.
            
            
              
              18.
              
              Lambard v. Callaway. Wrote by R. Harvie for writ in Case. Dam. £500.
            
            
              
              ✓
              Matthew Boswell (Albem.) v. Joseph Grissum (Carolina). Ent. petn. for 400. as. part of 1600. patd. abt. 40. y. ago by Jno. Carr or William Kerr. No q. r. ever pd. nor effects. Joing. the lands of Ephraim Rhodes, Richd. Durrett and Wm. Kerr tenants of the residue of the sd. 1600. as. See post Sep. 8.
            
            
              Aug.
              1.
              
              William Waterson (Augusta) v. James Allen junr. (Augusta). Action on the case. Dam. £50. The pl. emplois me and is to take out the writ himself.
            
            
              Aug.
              4.
              
              Bryan and Callaway. Send for spa. ad test.
            
            
              
              Cuningham & co. v. Simpson. Credit def. by Reub. Lindsay’s assumpsit 32/9.
            
            
              
              5.
              
              Wm. Harlow (Alb.) v. Charles Goodman (Alb.) or perhaps Joseph Burnet (Alb.). If an action for a slave is brot. I am empld. by Goodman.
            
            
              
              12.
              
              Archibald Ritchie (Middlesex) v. Mary Elliott (Middlesex). An appeal. Empld. by G. Wythe for def.
            
            
              
              13.
              
              Pleasants, James’s cases and Galloway v. Burnley. Credit him a store acct. of mine with Jno. Pleasants 34/8 also £10–7–4 cash now recd. = £12–2.
            
            
              
              John Galloway (  ) v.    . Move next General court for the money due in Galloway v. Burnley. Empld. by James Pleasants who is to pay my fee.
            
            
              
              Stone v. Payne. To be dismd. by direction of pl.
            
            
              
              Strange’s case. Recd. £7–12. of which £4–9–5 to return works v. Wooddie so credit £3–2–7. Write to him state of cases. Also see below.
            
            
              
              ✓
              Solomon Israel (Alb.) v. Daniel Williams (Carolina). Enter petn. for 86. as. Albem. on the waters of Mechum’s river. Patd. in def.’s name betw. 10. & 16. y. ago. Empld. by pl. in presence of Capt. Wm. Wood. See post. Sep. 8.
            
            
              
              Strange sais I promised to get Murril’s works from N. Lewis and return with money to S. O. therefore look to it.
            
            
              
              Laurence Long’s case (Alb.). Give him opn. on Lindsay’s will.
            
            
              
              15.
              
              Long’s case. Commd. opn. to writing.
            
            
              
              18.
              
              Turk’s cases. To bring action v. T. Lewis and caveats as necessary.
            
            
              
              McDowell v. Kelly. To be entered anew in Saml. McDowell’s name but first qu. if works retd.
            
            
              
              John Stephenson (Aug.) v. Wm. Blair (Aug.). A caveat entd. for 132. as. Augusta. Empld. by def. in presce. of Capt. Hogg.
            
            
              
              ✓
              Alexander v. Coats. The works are assignd. to Abraham Haines (Augusta) who is proceeding to obtain a patent, so enter a new caveat v. him. The assnmt. was 6. months after the entry of the caveat.
            
            
              
              Andrew Taylor (Augusta). His case. Recd. 20/ for my opn.
            
            
              
              19.
              
              John Madison (Augusta) v. Benjamin Estill (Botett.). A caveat to be enterd. for a parcell of lands on James river Botett. being the same survd. for the sd. Benjamin about the 12th. or 13th. Aug. 1772. The pl. will ent. cav. and take out Sum. He claims under a prior entry and will summon witness to prove it.
            
            
              Aug.
              19.
              
              Speirs v. Thomas. Mr. Jones insists we shall move the court for costs of the motion for certiorari, for Geo. Wythe.
            
            
              
              Turk v. Craig. Recd. 8/3.
            
            
              
              Thos. Turk (Aug.) v. Thomas Lewis (Aug.). Issue writ in Case £1000. for malversation in office. See state of case.
            
            
              
              Wm. Norris (Loudon county or Maryld.) v. James Leith (Loudon). Bring ejmt. for 152. as. land on Goose creek Loudon. Employed by Hugh McAffrey (Augusta) but first wait till McAffrey brings a power of atty. from Norris.
            
            
              
              Bring also action of Trespass either in McAffrey’s or Norris’s name. See state of case.
            
            
              
              George MacNight (Botett.) v. James Tremble (Bot.) and Davd. Tremble (Aug.). A suit in Canc. Empld. by James Tremble for defs.
            
            
              
              20.
              
               Boswell v. Grissum. } Wrote to Mr. Brown to enter in S. O.Israel v. Williams.Alexander v. Haines.Stuart v. Gray.
            
            
              
              Turk v. Lewis. Wrote for writ in Case. Dam. £1000.
            
            
              
              21.
              
              George Stuart (Wmsburgh.) v. Charles Yates (Fredbg.). Bring action of TAB. Dam. £200.
            
            
              
              Id. et Frances ux. v. eund. Do. £200.
            
            
              
              29.
              
              Andrew Defoe (Alb.) v. Harden Burnley (  ). Ent. cav. or petn. for 200. as. Alb. on Martin’s mill creek otherwise called Eden’s creek a water of the Rivanna. Survd. abt. 15. y. ago. Qu. if works retd. or patd.
            
            
              
              31.
              
              Thomas West (Alb.) v. Robert Adams (Alb.). Action of TAB. Empld. by def.
            
            
              
              Theodorick Bland (  ) v. Joseph Harris (Cumbld.). A caveat for 800. as. ld. on Goose cr. in Cumbld. cty. Empld. for def. but note in our caveat Harris v. Harris for same land there is blank left for the county so have it filled up ‘Bedford.’
            
            
              
              ✓
              Edwd. Harris (Cumbld.) v. Anne Harris (Cumbld.). Enter the old caveat anew to wit 400. as. on Goose creek near the head of Little Otter, Bedford.
            
            
              Sep.
              2.
              ✓
              Wm. Wood (Alb.) v. David Kincaid (run off). Ent. Cav. for 132. as. lying on the head of Stockdon’s branch of Mechum’s riv. Alb.
            
            
              
              ✓
              Id. v. eund. For 149. as. Alb. lying on the head of Mechum’s riv.
            
            
              
              ✓
              Id. v. eund. For 150. as. Alb. joing. Jno. Dickie, Ben Taylor and Archbd. Woods lying on both sides Mechum’s riv. Evans informs me this is the land he caveated v. Kincaid so stop it.
            
            
              
              5.
              
              Zachariah Mills (Alb.). Gave him an opn. in writing. Charge 21/6.
            
            
              
              7.
              
              Ford v. Pouncey. Credit pl. 7. days hire of a horse @ 1/3 = 8/9.
            
            
              Sep.
              7.
              
              Mary Smith exce. John Lee (Essex) v. John Ball (  ). Appeal on Bill of exceptions from jdmt. of Westmoreld. court. Empld. by letter from Jno. Lee for appellt.
            
            
              
              ✓
              Sampson Christian (  ) v. John Meek (  ). Ent. cav. for 106. as. or thereabouts Augusta in the calf pasture including a hill called the Knob and adjg. the lands of Wm. Elliott.
            
            
              ✓
              8.
              
              Boswell v. Grissum. Ante July 18. The lands patd. by Thos. Carr Aug. 1. 1734. Pat. describes them as lying on back side of Chesnut mountains. I conjecture this to be the lands, so enter petn. accordly. which agent wd. not do.
            
            
              
              ✓
              Israel v. Williams. Ante Aug. 13. I conjecture that a pat. found in S. O. for 92. as. Alb. on No. side of Stockdon’s Thoroughfare dated Mar. 13. 1756. is the one. Enter pet. accordly. wch. agent wd. not do till further orders. This is the pat.
            
            
              
              Stuart v. Gray is entd. for 200. as. by direction of pl. himself at S. O.
            
            
            
              
              10.
              
              George Manly (Bedford) v. Richd. Callaway (Bedford). Bring action of TAB. to recover freedom. He was to serve till 31. and is now 34.
            
            
              Sep.
              10.
              
              Bishop v. Pryor. Recd. 5/9.
            
            
              
              ✓
              James Black (Alb.) and Jno. Black (Augusta) v. James Davis (Fincastle). To bring an action or actions of Covenant on his deed of conveiance to their father. See the case. Recd. of James Black 51/. See post Dec. 25.
            
            
              
              ✓
              Thos. Applebury (Alb.) v. Wm. Calvert (N. Carolina) and Robert Baine (Henrico). Ent. petn. for 230. as. part 400. patd. by Robt. Hardy abt. 20. y. ago, on the bold branch of Ballenger’s creek Alb. Recd. Will. Mitchell’s note for 30/.
            
            
              
              Donald, McAlister & co. v. John Nicholas (Bucking.). Action on Case. Empld. by def. Apply to R. C. N. to become sp. bail.
            
            
              
              Solomon Israel (Alb.) v. Daniel Williams (Carolina). Pet. for 92. as. on
            
            
              
              Thompson v. Smith. Credit pl. by Bartlet Ford’s assump. 50/.
            
            
              
              Wm. Wood v. Kincaid et al. Credit pl. by ord. on John Moore 50/.
            
            
              
              Thompson v. Smith. Credit pl. by note on Bartlet Ford 50/.
            
            
              Sep.
              10.
              
              Donald & co. (Davie) v. Thos. Martin (Alb.). Appeal at Com. law. Empld. by Martin.
            
            
              
              16.
              
              The king on informn. Rod. McRae (Alb.) v. Richard Woods & Henry Mullins (Alb.). Empld. by pls. to set aside a record of Forcible entry retd. to Gen. ct. agt. them.
            
            
              
              23.
              
                  Kenners (  ) v.    Kenners (  ). Suit in Canc. in 4th. day. Desired by letter from G. W. to appear for pls.
            
            
              
              25.
              
              Reid’s cases. Recd. 46/.
            
            
              
              ✓
              Tandy Ford (Alb.) v. William Perkins (Alb.). Bring action of TAB. Dam. £200. for assault & battery in July 1772.
            
            
              
              30.
              
              Daniel Burford (Amherst) v. Ambrose Rucker (Amherst). Suit in Canc. in Amherst ct. If there is appeal I am to appear for def. Note this is consistent with my engagemt. to Lucas, tho’ for the same land. Burford claims the land v. Rucker, but Lucas claims over both, so by establishing Rucker’s title I set up no new adversary.
            
            
              Octob.
              5.
              
              Nicholas Porter (Orange) v. Wm. Cuningham (Scotld.) Thos. Scott (Caroline) and John Wily (Caroline). Petn. entd. a 12. month ago. Empld. by pl.
            
            
              
              6.
              
              By settlemt. with Abner Witt this day he is in my debt £1–12–10½ exclusive of next suit.
            
            
              
              Alexr. Reid (Amherst) v. Abner Witt (Amh.). A supersedeas to an ord. of Amherst court for a mill, retnble. to next ct. Empld. by def. Recd. 14/3½.
            
            
              
              ✓
              Abner Witt (Amh.) v. John Reid (Amh.). Ent. petn. for 84. as. Amherst, patd. by def. July 1769.
            
            
              ✓
              7.
              
              Wm. Wilson (Amherst mercht.) v. Charles Christian (Goochland). Ent. cav. 400. as. Amherst on both sides of Rocky run joining the lds. of Ichabod Camp, James Warren, & Matthew Whittle.
            
            
              
              ✓
              Id. v. eund. Ent. cav. 400. as. Amherst ibidem.
            
            
              
              ✓
              Id. v. Chas. Christian (  ). Do. 400. as. Amh. joing. the two former tracts.
            
            
              
              ✓
              Id. v. James Loudon (  ). Do. 200. as. Amh. joing. the lds. of Carter Braxton.
            
            
              Octob.
              8.
              
              Thomas McCauley (Alb.) v. Wm. Mickie (Alb.). Def. as constable took pl. under warrant. Pl. surrendd. himself yet def. struck him.
            
            
              
              ✓
              Matthew Vaughan (Goochld.) v. James Baughon (Goochld.). Ent. frdly. cav. or petn. for 200. as. Alb. taken up by Baughan. If I find no pat. ent. cav.
            
            
              
              10.
              
              Kippen & co. (N. Campbell) v. Holt & Gregory (Chas. City) merchts. A suit brot. some time ago on an acct. None suit to be found on docket.
            
            
              
              Ingram & co. v. Carlyle’s exrs. Send exn. to N. Campbell. Did it.
            
            
              
              John Stegoe (Cumbld.) v.  Mosby and    (Cumbld.). Suit in Canc. on appeal. Empld. by pl.
            
            
              
              11.
              
              Littlebury Hardyman’s exrs. (Chas. City. Wm. Green Munford is acting one) v. William Cole (Chas. City). Appeal in ejmt. from Chas. City ct. Empld. by Mr. Wayles for Appellants.
            
            
              
              Wm. Ligon (Amelia) v. Peter Legrand (Pr. Edw.). Bring action Debt on bond. Penalty £240. Condn. £70. paiable 25th. Dec. 1765. £50. Aug. 31. 1766. Exd. Jan. 22. 1765. Empld. by Mr. Wayles for pl.
            
            
              
              Godwin et al. v. Lunan. Recd. by hands of Mr. Wythe £5.
            
            
              
              14.
              
              John Beale (  ) v. the Honble. Wm. Byrd. Case. Dam. 150£. Appear for def. under his general retainer.
            
            
            
              
              Patrick Coutts (Henrico) v. Joseph Cooper (  ). Debt £216. Dam. £20. Appear for pl. und. genl. retainer.
            
            
              
              Thomas East (  ) v. Thos. Mann Randolph (Goochld.) Samuel Jordan (Buckingham) and James Shelton (  ). Canc. Appear for TMR. und. gen. retainer.
            
            
              
              James Mcraw (  ) v. eosd. Canc. Appear for TMRand. under gen. retainer.
            
            
              
              George Kippen & co. (  ) v. William Baughan (  ). Case £45. Appear for pls. und. gen. retainer.
            
            
              
              Roderick McRae (Alb.) v. Richd. Woods (Alb.). Appear for def. und. gen. retainer. Case £500.
            
            
              
              Ross & Mill merchts. (  ) v. Honble. Wm. Byrd. Appear for defs. und. gen. retainer.
            
            
              Oct.
              14.
              
              David Ross (Goochld.) v. Alexr. Baine (Henrico). Case £5000. Appear for pl. und. gen. retainer.
            
            
              
              Mary Read & Thos. Read exrs. Clem. Reade (  ) v. George Jefferson (  ) and William Taylor (  ). Hab. corp. Appear for defs.
            
            
              
              Alex. Speirs, Jno. Bowman and co. (  ) v. Bryan Lester (  ). Case. £40. Appear for pl. und. gen. retainer of Alx. Banks.
            
            
              
              Alx. Speirs & co. (  ) v. Thos. Patteson (  ). Hab. corp. Case. Dam. £150. Qu. wt. factor?
            
            
              
              Meredith v. Aylett. Withdraw from the cause, def. havg. empld. another.
            
            
              
              Wm. Bowler (Caroline) v. Archibald Govan (K. Wm.). Suit at Com. L. Directed by Mr. Pendleton to appear for def.
            
            
              
              16.
              
              Edmunds v. Guthridge. Recd. 45/.
            
            
              
              Corrye v. Loyde. Recd. 10/ by the hands of John Gray (Essex).
            
            
              
              Jesse Burton (Alb.) v. Wm. Burton (Alb.). Ent. petn. for 350. as. Goochld. on the No. side of James river on the east side of Dover mill creek part of a larger tract patd. by John Woodson Sep. 22. 1739. Entd. it in S. O.
            
            
              
              The King v. John Lewis (son of T. Lewis Augusta). An indictment for Assault & Batty. of Chiles. Qu. if I did not forget to enter in memm. book. See def.’s letter employing me.
            
            
              
              Robert Moore’s case (Botett.). Recd. 11/6 and charge no more.
            
            
              
              Martin Key (Alb.) v. John Rowland (Pittsylva.). Appeal from Pittsylva. in Com. law. Empld. by Rowland. I am to have £5. if I recover. Recd. 25/6.
            
            
              
              John Hedges (  ) v. Jesse Cogbill (Chestfd.) and Joseph Watkins (Chestfd.). Suit for a negroe. Empld. by letter from Geo. Robinson for def. Cogbill & also by def. Cogbill himself.
            
            
              
              Id. v. Joseph Watkins (Chestfd.). Empld. for def. by Cogbill.
            
            
              
              Henry Winfrey (Chestfd.) v. Valentine Winfrey and Wm. Graves (Chestfd.). A petn. for lds. in Chestfd. Entd. in S. O. by the pl. Empld. by pl.
            
            
              
              Information of Arthur Campbell v. Luke Bowyer (Botett.). For mal-practices as atty. Empld. by Mich. Bowyer for def.
            
            
              Oct.
              17.
              
              The King v. Charles Rudder (Norfolk county). An indictmt. for assault &c. on James Whitehurst.
            
            
              
              Allen Love of Virginia (Brunswk.), John McCall, James Wardrop, and Alex. Elliot of Gr. Br. merchts. & partners v. Rob. Bogle the elder, Rob. Bogle the younger and Wm. Scott late of London merchts. and partners, Robt. Gilchrist and James Robb merchts. Issue spa. in Canc. to stay effects of defs. Bogles & Scott in hands of Gilchrist & Robb. Empld. by John Green.
            
            
              
              Reid’s cases. Recd. N. Campbell’s note for £20. for which give him credit.
            
            
              
              Honble. Wm. Nelson for attending his business in Willis’s affairs. Recd. £10.
            
            
              
              James White (Chestfd.) v. Charles Stewart (Engld.) & Jno. Hatchet (Chestfd.). A petn. Empld. by pl. Jesse Cogbill undertakes to pay my fee.
            
            
              
              Ligon v. Legrand. Issd. writ in Debt £240. Dam. £20. & inclosd. to Mr. Wayles.
            
            
              Octob.
              19.
              
              Informn. by Gab. Jones & al. v. Michael Bowyer (Augusta) before the council to prevent his having the sheriff’s commn. Empld. by def.
            
            
              
              Robert Doack (Fincastle) petns. the council about situating the court house of that county. Empld. by him to appear before them. Recd. of James McGavock 45/.
            
            
              
              James McGavock (Fincastle) petns. to be replaced in the commn. of the peace for that county, his name having been struck out. Empld. by him.
            
            
              
              Matthias Chetwood (Chestfd.) v. Wm. Burton (Cumbld.) and Stephen Garrett (Buckingh.). Suit at Com. law. Empld. by pl. who sais James Lyle will pay my fee.
            
            
              
              Id. v. Stephen Garrett (Buckingh.). Do.
            
            
              
              Gideon Patteson (  ) v. Carter H. Harrison (Cumbld.). A cross suit removed by Certiorari. Emploied by def.
            
            
            
              Oct.
              19.
              
              Carter H. Harrison (Cumbld.) v. John Woodson (Cumbld.). Frdly. petn. Empld. by def.
            
            
              
              McRaw (Pittsylva.) v. eund. Adversary petn. for same land. Empld. by def. Charge one fee for both.
            
            
              
              Jesse Tatum (Brunswck.) v. Jas. & Mary Smith (out of colony). A petn. Empld. for pl. by Wm. Rollins (Brunsw.).
            
            
              
              Henry Rollins (Brunsw.) v. James Campbell Jno. Clack (Mecklenbg.). An injn. Bill filed since last court. Wm. Rollins empls. me. I would not have undertakn. but sais def. is run away. But E. P. sais he is now in town and defends. But Clack himself told me he wd. nt. be—that he had never paid Campl.
            
            
              
              Howlett v. Ozborne. Remit balce. of fee.
            
            
              
              Anne Hudson, Jno. Scott & Wm. Burton exrs. of Jno. Hudson decd. (Alb.) v. Charles Hudson (Alb.). Appeal at Com. L. I was empld. by def. some time ago. But qu. if I did not omit to enter it.
            
            
              
              Thos. Howlet v. Thos. Ozborne (Pr. Edwd.). I am directed to bring new suit. Charge only balce. of fee, or charge one fee only for both suits. Note it is on a bill penal. The sum to be paid is £464–4–11½, the penalty £928–9–11. Dated Aug. 24. 1769. Not sealed. Note pl. is exr. of Thos. Howlett his father. The cause of action accrued entirely in testr.’s life, but the bond is given to pl. so qu. in what right we will sue.
            
            
              
              21.
              
              Tarlton Fleming’s cases. Recd. £5–5.
            
            
              
              23.
              
              John Hylton (Chestfd.) et al. legatees of Bowler Cocke decd. v. George Webb (New Kent) acting exr. of sd. Bowler. Institute proper proceedgs. to establish the codicil of testr.
            
            
              
              Patrick Napier (  ) v.  Watson (  ). An old petn. Empld. by Jno. Blair for pl. who assigned me W. Bumpass’s (  ) letter for the fee.
            
            
              
              28.
              
              Elias Edmunds v. Jesse Alexander (Northumbld.). Action of Detinue for slaves. Empld. by def. in presence of Goodrich, and the def. Recd. £2–10.
            
            
              
              29.
              
              Andrew Lewis (Bott.) admr. of McNeil v. Alexr. Bowyer McClanahan (Augusta). Suit Debt ready for trial. Empld. by Jno. Mclanahan for def.
            
            
              
              Id. v. eund. Action on Case. Do.
            
            
              Oct.
              29.
              
              Edmunds v. David Galloway (  ). Action in Detinue. Empld. by letter from def.
            
            
              
              Id. v. Spenser Thomas (  ). Do. Empld. by Capt. Heath for def.
            
            
            
              
              Dunlop’s informn. v. John Bowyer’s case (Botett.). Informn. before the council to remove him from magistracy. Empld. by him & recd. £5.
            
            
              
              30.
              
              Mclanahan v. Jones. Recd. by John Mclanahan £5.
            
            
              
              Anthony Haden (Alb.) v. Thos. Gibson (runaway). Entd. petn. for 378. acres Alb.
            
            
              
              Edmunds v. Heath. Recd. 50/.Id.v. Thomas. Recd. 50/.
            
            
              
              Heath v. Galloway. Heath is to pay my fee.
            
            
              
               Boswell v. Grissum. } These petns. are entd. in S. O. and took out Sum.Israel v. Williams.Applebury v. Calvert.Witt v. Reid.
            
            
              
              Ford v. Perkins. Recd. writ.
            
            
              
              Stone v. Payne. Cav. withdrawn in S. O. Remit fee.
            
            
              
               McDowell v. Kelly. } These caveats are entd. in S. O.Defoe v. Burnley.Harris v. Harris.Wood v. Kincaid. 3. cav.Christian v. Meek.Vaughan v. Baughan.
            
            
              Nov.
              1.
              
              Isaac an Indian v. James Powell Cocke (Henrico). Bring suit for freedom.
            
            
              
              Isaiah Watkins (see June 10) v. Eleazor Mobbeley (  ). Petn. Empld. by note from pl.
            
            
              
              2.
              
              Pd. writ taxes in S. O. £2–2–6.
            
            
              
               McDowell v. Kelly. } Entd. in C. O. took Sum. & pd. Mr. Blair 46/.Alexr. v. Coats Haines.Harris v. Harris.Wood v. Kincaid. 3. cav.Vaughan v. Baughan.Defoe v. Burnley.
            
            
              
                Strange v. Woodie. } Took copy ord. conc. & pd. Mr. Blair 10/9.Gautier v. Stegoe.
            
            
              Nov.
              3.
              
               Howlett v. Osborne. Debt. } Took out writs.Love et al. v. Bogles et al. Canc.Stuart v. Yates. 2 suits.Turk v. Lewis. Case.Manly v. Callaway. TAB.McCauley v. Mickie. TAB.
            
            
            
              
              Isaac an Indian v. James Powell Cocke (Henrico). Issd. writ in TAB. & false imprismt. Dam. £200.
            
            
              
              Gautee v. Stegoe. Pd. Mr. Blair for copy order conc. 10/9.
            
            
              
              Pd. Receiver General composn. money 1/3.
            
            
              
              Pd. at S. O. pat. fee 10/6 = 22/6 which charge to James Lyle.
            
            
              
              5.
              
              Thomas Mann Randolph (Goochld.) v. Nicholas Davies (Bedford). Suit in Canc. Pl. directs me to bring to perpetuate testimony of S. Jordan.
            
            
              
              8.
              
              Thomas Underwood (Goochld.) his case. Stated opn. in writing. The case was delivered me by Mr. Carr.
            
            
              
              Mrs. Gottee’s balance as inclosed to James Lyle this day is £3–12–6.
            
            
              
              Dalton v. Lucas. Recd. 12/6.
            
            
              
              12.
              
              John Scott (Alb.) petitions the council for  as. Alb. taken up & survd. by John Driver a foreigner who is dead without heir. The lands not patd. Get certif. from N. Lewis. Note there are two surveys.
            
            
              
              13.
              
              Wood v. Kincaid. Credit pl. by John Moore’s assumpsit £4–4–7. and recd. 35/3 cash.
            
            
              
              ✓
              Isaac Wood (Alb.) v. Thos. Lockhart (N. Carolina). Bring caveat or petn. for 400. As. Alb. on the bras. of the No. fork of Mechum’s riv. joing. the lds. of Adam Gaudilock and Thos. Shields. Empld. by Capt. William Wood.
            
            
              
              Th: Jefferson. Obtain ord. conc. for 1000. as. of land if there be so much between the lines of Thos. Mann Randolph, James Hickman, myself, Martin Key, and Wm. Watson on the top of the S. W. mountains Albemarle.
            
            
              
              25.
              
              Catharine Blair wife of James Blair M. D. (Wmsbgh.) v. the sd. James Blair. A bill in Chancery for a specific performance of the condn. of a bond which was to give her half the estate of def. Empld. by def. if it should be brot. on again.
            
            
              ✓
              30.
              
              Thomas Jones Manion (Bedford) v. Richd. Callaway (Bedfd.). Bring actn. TAB. Dam. £200.
            
            
              
              ✓
              Wm. Wood (Alb.) v. Jno. Macanally (Amh.). Ent. cav. for an undividd. moiety of 237. as. ld. on the head bras. of the No. fork of Rockfish river and on the blue ridge Amherst, survd. for John Price and Jno. Mcanally, the other moiety whereof is since become vested in the sd. Wm. by ord. conc. bearing date June  1772. Charge no new fee.
            
            
              Dec.
              1.
              
              Jno. Thompson (Amherst) v. Joseph Milstead (Amherst) & Joseph Ally (run away). Ent. cav. for 70. as. Amherst on the head bras. of Buck cr. a water of Rockfish riv. Pl. bot. Milstead’s right, but the other is run away so cannot get his but by cav.
            
            
              
              3.
              
              Joseph Martin (Alb.) v. David Dalton (Alb.). Caveat for the lands recovered v. Lucas. Appear for def.
            
            
              
              10.
              
               Simpson v. Yancey. } Recd. by Sam. Woods £5–5.v. Crawford.
            
            
              
              ✓
              John Haden (Alb.) v. Robert Elliot (  ). Ent. cav. for 400. as. land on Burks’ cr. Alb. joining the lands of Edwd. Moody.
            
            
              
              ✓
              Id. v. eund. 400. do. joining the above.
            
            
              
              ✓
              Id. v. eund. 400. do. joining one of the above.
            
            
              
              ✓
              Id. v. Edmd. Taylor (Carolina). Do. for 400. as. Alb. in the forks of James river.
            
            
              
              14.
              
              Randolph v. Davies. Recd. spa.
            
            
              
              25.
              
              Black’s cases. See ante Sep. 10. Issue writs as follow.
            
            
              
              James Black (Alb.) assee. of Jno. Black v. James Davies (Fincastle). Writ for not keeping the covenants betw. the sd. James Davies and Jno. Black accdg. to certn. indentures made concerning a tract or parcel of lands in the cty. of Augusta and to recover damages for the same £300.
            
            
              
              Jno. Ramsay (Augusta) assee. of Jno. Black assee. Jno. Black v. eund. Same cause. Dam. £300.
            
            
              Dec.
              27.
              
              Wrote to J. Brown at Sec.’s off. on followg.
            
            
              
              Black v. Davies. For writ in Covt. Dam. £300.
            
            
              
              Ramsay v. eund. Do.
            
            
            
              
              Manion v. Callaway. Writ in TAB. Dam. £200.
            
            
              
              Wood v. Lockhart. To ent. cav. or petn.
            
            
              
              Wood v. Macanally. To ent. cav.
            
            
              
              Thompson v. Millstead. To ent. cav.
            
            
              
              Wilson v. Christian. To ent. 4. cav. but 1st. to see if works retd. or oth. cav. entd. before.
            
            
              
                Haden v. Elliot. 3. cav. } To ent. cav.Id.v. Taylor.
            
            
              
              Martin v. Dalton. To know when entd. in S. O. & wh. Dalt.’s works were retd.
            
            
              
              William Cabell (Amh.) v. Francis Baker (out of colony). Wrote to Brown to ent. cav. for 250. as. ld. Buckingham on both sides of Shirley’s creek and on the Fluvanna river.
            
            
              
              29.
              
              Cabell v. Baker. Entd. cav. with Mr. Blair (who happened at my) house. Took summ. Pd. 5/9 and inclosd. to pl.
            
            
              
              Ford’s cases. See 1771. Aug. 13. Recharge that 5/9.
            
            
              
              Andrew Hamilton. Recharge him 30/ for which he has credit in fee book No. 259. by mistake.
            
            
              
              Beckham v. Philips. Charge the fee. See Nov. 5. 1771.
            
            
              
              Harris v. Holden. Remit 1½d.
            
            
              
              Horseley v. Charles. Charge Jno. Goodwin a fee bec. recovd.
            
            
              
              Henry Beckham (  ) v. Josephus Philips and Nicholas Porter. A caveat of G. W.’s which he desired me to finish for him 1768. June. 18. Same day took N. S. Pd. Walthoe 5/9.—Aug. 10. inclosd. Sum. to sher. Orange—1769 June 15. wrote to E. P. that I hd. obtd. ord. conc.—1771. Nov. 5. recd. by E. P. 50/—never charged till now because in those cases of G. W.’s I meant to charge nothing which was not voluntarily offd.
            
            
              
              Waterson’s cases. Charge £55. and give credit 1769. Sep. 27. by a horse of Wm. Waterson £20. and 1770. Jan. 31. by a horse of Jno. Madison £35.
            
          
         
          
          
            
              
              Lands claimed by Andr. Lewis.
            
            
              
              ‘Lewis’s rich lands.’ These are 1200 as. on the great levels of Green briar, about 8 miles from the river and from Spar’s ford on the sd. river. These were surveied by Colo. Lewis for himself before the war under his general ord. of council, but never patd.—no body lives on them—there may be as much good land adjoining taken in as will make it up 3000. as.
            
            
              
              ‘Howard’s creek lands.’ These are about 3000. as. on the S. E. side of Greenbriar on Howard’s creek beginng. abt. 3. miles above the mouth of the cr. and running up to the Buffalo lick about six miles from the beginning. Note the lands do not touch Green briar river. These were survd. before the war by Colo. Lewis himself under same general order of council. Charles Lewis, his bror. & Michael Bowyer have bot. of him, to wit, to pay £3–10 a hundred if he gets a grant, otherwise they to have the benefit if they can get it. One Solomon White and two others are living on the land, and claim agt. Lewis and Bowyer under their occupn. One grant of 3000. as. will take in all that is good.
            
            
              
              ‘The Sink hole lands.’ 10,000. as. might be included in one grant. The greatest part of this has been surveied by Colo. A. Lewis on the same title, lying on Second creek and Wolf creek, including the Fork survey of Colo. Lewis and Burnside’s place. One William Blanton, James Gwinn, and some others are living on it in opposition (some of them) to Lewis. Burnside is a great & notorious villain obnoxious to every body near him, who would be glad he could be removed. He is supposed to have murdered one Jno. Moorehead. He claims all the lands thereabouts and keeps people off. The Fork survey, and one other, including about 1200. as. Colo. Lewis survd. for two men, who runoff; so he keeps them for his fees.
            
            
              
              ‘Muddy creek.’ This is a branch of Green briar. There might be a survey of 2000 as., two others of 1000. as. each got on this creek and Mill creek from the mouth of Mill creek, a branch of Muddy creek up to where Muddy creek issues out of the mountain at Mclurg’s place (note it had sunk on the other side the mountain and run under it till it breaks out here) and up Mill creek about four miles. From the mouth of Mill creek to Mclurg’s is abt. 7. or 8. miles. Most of these 4000. as. were survd. by Lewis in the same way. There are  families living on it to wit, John Hardy, John Keeney, James Davis, James Gerrard, Jacob Davis, Samuel Mclure, and two Dutchmen, names unknown. Some of them have been there two years, some more, to wit, before the war. They claim under Colo. Lewis, by purchases.
            
            
              
              ‘Sparr’s ford.’ On green Bryar, about 800. as. might be had good. 170. as. was survd. by Lewis as before and sold to Sparr a Dutchman @ £3–10. Sparr went off & sold to Tom. Campbell for £25.—Campbell sold to James Burnside for £100.—who sold to John Anderson for £200. of which 20 half Joes are paid. But Sam. Wilson to whom Campbell was indebted £150. takes possn. of the lands for his debt. He and Burnside are at continual war, the possn. sometimes in one, sometimes in the other.
            
            
              
              ‘Clover lick.’ On the waters of Green bryar, about 1500. as. up Clover lick creek about a mile from where it empties into the river. It was survd. by Colo. Lewis as before. His bror. Wm. Lewis now claims it, as does also one Dunlap who lives on it in opposition, and is said to have gone to Ld. Botett. and obtaind. some promise from him. Nobody else lives on it.
            
            
              
              ‘Nicholas Nutt’s place.’ On Green bryar on the N. W. side a little above the mouth of Locust creek. Survd. by Lewis as before, who sold to Nutt who lived there before the war and was killed. I cannot find whether he left any chdr. If he did they do not live there. 100. as. might be got there good.
            
            
              
              George Davidson informs me of the above, and if I can get them, or so much of them as to double the quantity of Sparr’s ford, he is to have Sparr’s ford, or as much if that is not recovered; if I get grants of less than the double of Sparr’s ford he is to have half of what I do get.
            
            
              
              Names to use. John Page of Rosewell—Warner Lewis—Thos. Nelson, jr.—Fra. Willis jr.—Dabney Carr—J. Walker. W. Flem.—B. Watkins—J. Banister.—Fr. Eppes.—Rob. Skip.—H. Skip.—N. Lewis.—C. Lewis N. G.—C. L. Lewis—G. Wythe—P. Henry—E. Carter—Cha. Carter—Dan. Hylton—TMRandolph—Rich. Rand.—Arch. Cary—R. T. Meade.
            
          
         
          
          
            
              Aug.
              20.
              
              The waggon with 4. horses and only the driver (Phil) brought from that part of the cleared ground next the Thoroughfare in one day wood which measured 4, 8, & 19½ feet, that is nearly 5. cords calling a cord 4, 4, & 8. It took 10. loads.
            
            
              
              1772.
            
            
              
              He brings 28 rails at a load up a part of the ground somewhat steeper.
            
            
              
              Ry. Randolph’s Mason cuts stone at 8d the superficial foot, the blocks being furnished to his hand. His provision is found, but no attndce.
            
            
              July
              23.
              
              Julius Shard fills the two-wheeled-barrow in 3 minutes, and carries it 30. yds. in 1½ minutes more. Now this is 4. loads of the common one-wheeled barrow, so that suppose the 4. loads put in the same time, viz. 3 minutes, 4 trips will take 4 × 1½ minutes = 6 minutes which added to 3. minutes filling is = 9 minutes, to fill and carry the same earth which was filled and carried in the two wheeled barrow in 4½ minutes.
            
            
              
              From a trial I made with the same two-wheeled barrow I found that a man would dig and carry to the distance of 50. yds. 5. cubical yards of earth in a day of 12 hours length. Ford’s Phill did it, not overlooked, and having to mount his loaded barrow up a bank 2. feet high and tolerably steep.
            
            
              
              
            
            
              
              To inclose the top of the mountain.
            
            
              
              Park paling, every other pale high, the tall pales to have 5. nails, the low ones 4. nails, is worth but 30/ the 100 yds. taking every individual thing into consideration. Assisted by Skip Harris in making the calculation.
            
            
              
              Tables at Elk isld.
            
            
              
              height 2.f. 4.I.     breadth 4 f. 1.I.
            
            
              
              Length. small one 3 f. 32024 I. Large one 4.f. 11524 I.
            
            
              
                Tea table.    when leaves down    2.f. by 1.f. 7½ I.   when leaves up 2 f. by 2.f. 9 I.   height 2.f. 3⅜ I.  
            
            
              
              To make water mill on Small’s plan. <54°—44′
            
            
              
              of each stroke board let horizont. line be the radius = 10,000
            
            
              
              the perpendic. be the tangent = 7,071.
            
            
              
              the board itself be the secant = 12,247
            
            
              
              make horizontl. line 1. inch
            
            
              
              then perpendic. .7071—board 1.2247.
            
            
              
              aperture of trunk 1. inch by½ inch.
            
            
              
              diam. of wheel from center to center of stroke 4.I.
            
            
              
              perpendic. height of trunk 12.I.
            
            
            
              
              Spiral mill from Emerson’s mechanics.
            
            
              
              cylinder 12.I. high. 3½ diam. 11.I. circumference.
            
            
              
              upper end closed conically—lower with a plane.
            
            
              
              hole in center of each ½ inch square.
            
            
              
              round upper end a circular trough with two orifices over the spiral troughs ½ inch deep. cone of same height.
            
            
              
              the spiral troughs inclining at < of 54°–44′ to ½ inch wide, 1.I. deep, 24.I. long and will go 1512 round the cylinder.
            
            
              
              
            
            
              
              May we outlive our enemies.
            
            
              
              May we ever be what we wish to appear.
            
            
              
              The note of admiration!
            
            
              
              Vide, si sapis.—currat lex.
            
            
              
              
            
            
              
              Distances of roads in Moore v. Lewis. measd. wth. string.
            
            
              
              Prest.roadMoore’sroadRiverroadfrom Shadwell branch to Smith’s fork2238. yds. 2238. yds. to Secretary’s ford1980.2688yds. to Courthouse3660.3864   4042frm. Shadw. br. to Ct. house 787861026730.
            
            
              
              
            
            
              
              Book case at Forest.
            
            
              
              Basement 2 f. 6.I. high
            
            
              
              Shaft 4.f. 7.3 I.
            
            
              
              Cornice
            
            
              
              Pediment
            
            
            
              
              each Wing 18.15 I. wide—Body 3.f. 0.2 I. wide
            
            
              
              Reading Desk in Wmsburgh.
            
            
              
              height behind 4.f. 4½ I.—before 3 f. 8.I.
            
            
              
              Top 1.f. broad—Lid 20.I. broad, but shd. be 26.I.
            
            
              
              depth on whole measd. on floor 2 f. 6.I.
            
            
              
              Length 4.f. 6.
            
            
              
              Coach and six will turn in 80.f.
            
            
              
              Wrote to Scott to make table 4 f. 1.I. sq. & 2 f. 4.I. high.
            
            
              
              My tea tables were directed to be 3 f. by 2.f. & 2.f. 3.2 I. high.
            
            
              
              
            
            
              
              Middle BuildingN. E. walls and Partition of parlour 77⅓ f. in length.
            
            
              
               to raise one story 82,000 bricksS. W. walls. to raise one story 40,000whole, to raise the second story       63,000185,000
            
            
              
              BricksIn the kiln which Bishop set Sep. 1772. are
            
            
              
                 7,000 stock bricks 29,000 place bricks Remains of the old kiln  stock bricks place bricks.  
            
            
              
              Rubbish affords bats equal to  place bricks.
            
            
              
              Oct. 8. This day gatherd. 2. plumb peaches at Monticello.
            
            
              
              Nov. 12. Wm. Gillam sais it will take a bushel of limestone (which he sais is equal to 2. bushels of slacked lime) to a perch of stone work 18.I. thick.
            
            
              
              In <clearing> making the roundabout walk, 3 hands wd. make 80. yds. in a day in the old feild, but in the woods where they had stumps to clear not more than 40. yds., and sometimes 25 yds.
            
          
          
          1772
          
            
              
              Jan.
              1.
              
              Gave Revd. W. Coutts £5.
            
            
              
              
              Borrowed of Mr. Coutts 20/.
            
            
              
              
              2.
              
              Gave Revd. Mr. Davies marriage fee £5.
            
            
              
              
              Gave Mrs. Eppes 1/3.
            
            
              
              
              3.
              
              Gave a fidler 10/.
            
            
              
              
              11.
              
              Pd. ferriage at Shirley 2/6.
            
            
              
              
              12.
              
              Pd. John at Shirley for mendg. Phaeton 50/.
            
            
              
              
              13.
              
              Pd. at Dr. Brown’s for wax 1/.
            
            
              
              
              Pd. at Galt’s for watch-chrystal 2/6.
            
            
              
              
              18.
              
              Gave Ben at Forest 5/.
            
            
              
              
              Gave Jamey 10/.
            
            
              
              
              Gave Martin 2/3.
            
            
              
              
              Gave Betty Hemmins 5/.
            
            
              
              
              Gave Tom 5/.
            
            
              
              
              Gave Kikey 5/.
            
            
              
              
              Gave other servants 15/.
            
            
              
              
              Inclosed to James New for marriage license 40/.
            
            
            
              
              
              22.
              
              Gave Mrs. J. 7/6.
            
            
              
              
              Pd. smith at Tuckahoe 2/6.
            
            
              
              Feb.
              8.
              
              Gave Kidd near Mr. Wells’s for assistance 5/.
            
            
              
              
              9.
              
              Gave Caesar at the island 2/6.
            
            
              
              
              Sent Betty at do. 2/6.
            
            
              
              
              Pd. Mr. Wells for corn &c. £3–11–5.
            
            
              
              
              Pd. do. for Kidd 3/.
            
            
              
              
              Gave servt. at Wells’s 1/3.
            
            
              
              
              Gave another do. 1/3.
            
            
              
              Feb.
              16.
              
              Paid Rd. Sorrels 46/ which leaves him 2/9 in my debt.
            
            
              
              
              22.
              
              Pd. W. Beck 40/.
            
            
              
              
              Pd. Julius Shard 40/.
            
            
              
              
              24.
              
              Julius Shard leaves off work.
            
            
              
              
              Rd. Sorrels begins to work.
            
            
              
              
              Charge T. Morgan 5½ bushels corn.
            
            
              
              
              Corn borrowed of T. Garth 12½ bushels.
            
            
              
              Mar.
              3.
              
              Let T. Morgan have 1. bushel corn.
            
            
              
              
              7.
              
              Pd. J. W.’s Michael for grass seed 20/.
            
            
              
              
              8.
              
              Pd. Squire for eggs 1/.
            
            
              
              
              9.
              
              Gave J. Kinney    .
            
            
              
              Mar.
              11.
              
              On settlemt. of accts. with W. Mousley I am £4–14–0½ in his debt which he directs me to pay to Patr. Henry.
            
            
              
              
              12.
              
              Let T. Morgan have half a barrel corn.
            
            
              
              
              George Riddell & Jno. Riddell (York) v. Thos. Reid, John Lackey, and James Lackey (Amherst). Action of debt. Emploied by James Lackey, pais my fee by order on W. Hickman.
            
            
              
              
              Charles Lambt. directs me to continue the petn. for my lands sold to him at his cost.
            
            
              
              
              Pd. Samuel Woods 50/ by James Lackey.
            
            
              
              
              Pd. James Jones for coopering 20/. Owe him 10/ more.
            
            
              
              
              13.
              
              Say paid Archibald Cary £10.
            
            
            
              
              
              14.
              
              Pd. Wm. Spiers for James Spiers the balce. left in my hands 6/6.
            
            
              
              
              16.
              
              Let my moth. hve. ½ barrl. corn.
            
            
              
              
              17.
              
              Borrowd. of Mr. Minzies 6/7½.
            
            
              
              
              Pd. Mrs. Wallace for a well rope 7/.
            
            
              
              
              Pd. at Black’s for oats 7½d.
            
            
              
              
              19.
              
              Pd. Mr. Minzies 6/7½.
            
            
              
              
              Pd. Mr. T. Lewis for copy survey & certif. in Wilkerson v. Black wch. charge Dr. Walker 3/9.
            
            
              
              
              Gave servt. for shaving me 7½d.
            
            
              
              
              Gave apprentice at tin shop 1/3.
            
            
              
              
              20.
              
              Pd. Mr. Matthews for J. Frog 5/6.
            
            
              
              
              Pd. do. entertt. 23/4.
            
            
              
              
              Gave servt. at S. Matthews’s 1/3.
            
            
              
              
              Pd. oats & entertt. at Black’s 1/3.
            
            
              
              
              Sent Mr. Moore for D. Minor £5.
            
            
              
              
              Sent do. to pay off exn. v. Alberti £6.
            
            
              
              
              Gave John Kinney 1/3.
            
            
              
              
              Gave servt. at Dr. Gilmer’s 2/6.
            
            
              
              
              23.
              
              Pd. Mr. Coleman assee. of Rob. Adams by ord. of Bart. Ford 20/.
            
            
              
              ✓
              27.
              
              Lent Eliz. Jefferson 5/ to pay Nel Welsh.
            
            
              
              
              28.
              
              Let T. Morgan have 2½ bush. corn.
            
            
              
              
              Also charge him 1. bush. more which has been omitted by his own acct.
            
            
              
              
              James Lackey on view of the ground in my fruitery sais it is worth 18/ an acre & an acre may be done by one man in a week. To be grubbed cleaned & burnt.
            
            
              
              
              Pd. Richd. Sorrels 40/ which is his wages till Apr. 4. and settles all our accts.
            
            
              
              
              He agrees then immedly. to grub, clean & burn my fruitery @ 18/ the acre.
            
            
              
              Mar.
              28.
              
              Gave a young son of James Defoe for bringing papers from Will Beck 1/6 & am to give him 1/ more.
            
            
              
              
              29.
              
              Lent Dr. Walker 1/3.
            
            
              
              ✓
              30.
              
              A barrel of corn and half a barrel of meal sent to my mother today.
            
            
              
              
              31.
              
              Pd. Smith at Byrd ord. for mending phaeton 2/6.
            
            
            
              
              
              Pd. entertt. at do. 2/.
            
            
              
              Apr.
              3.
              
              Pd. entertt. at Peers’s 2/.
            
            
              
              
              6.
              
              Gave Jup. to pay Geo. Bradby for corn 6/3.
            
            
              
              
              7.
              
              Pd. postage in Richmd. 6/9.
            
            
              
              
              Assumd. to pay James Vaughan for Steph. Willis 35/10½.
            
            
              
              
              Pd. at Dr. Brown’s for medicine 2/10½.
            
            
              
              
              Pd. at Mr. Bryce’s for gloves 2/9.
            
            
              
              
              9.
              
              Pd. ferrge. & entertt. at Cowle’s 13/.
            
            
              
              
              Gave ferrymen 2/6.
            
            
              
              
              10.
              
              Pd. postage 7½d.
            
            
              
              
              11.
              
              Pd. for oranges 3/9.
            
            
              
              
              Gave Frank to pay ferrges. &c. 2/6.
            
            
              
              
              13.
              
              Pd. R. Millar 23/9.
            
            
              
              
              14.
              
              Pd. Baker the dentist 30/.
            
            
              
              
              Pd. at S. O. for Gov.’s & Sec.’s fees & rights in Wilkerson v. Black wch. charge Dr. Walker £3–18–8.
            
            
              
              
              Pd. at do. for Hugh Donaghe in returng. hs. works there being 1. right too little 5/10.
            
            
              
              
              Pd. ferrge. & gave ferrymen at Lawton’s 4/.
            
            
              
              
              Pd. entertt. at 4/6.
            
            
              
              
              19.
              
              Pd. ferrge. & gave ferrymen at Southall’s 4/3.
            
            
              
              
              Pd. entertt. at do. 3/9.
            
            
              
              
              20.
              
              Gave servt. at capitol 1/3.
            
            
              
              
              Pd. postage 1/3.
            
            
              
              
              21.
              
              Pd. London for mendg. window 5/6.
            
            
              
              
              Pd. for play ticket 5/.
            
            
              
              
              22.
              
              Pd. at S. O. for Colo. Lewis of B. Isld. to return works 5/10.
            
            
              
              
              Pd. smith for mendg. lock 2/.
            
            
              
              
              23.
              
              Pd. Nicholson at college 3/6.
            
            
              
              
              Pd. for oats 12/9.
            
            
              
              
              24.
              
              Gave Jup. to pay for butter & bread 1/6.
            
            
            
              
              
              26.
              
              Pd. Bishop for bringg. down mattress 5/.
            
            
              
              
              27.
              
              Gave Jup. to get bread & buttr. 2/6.
            
            
              
              
              Pd. Rob. Millar for sundries 9/6.
            
            
              
              
              Pd. Mrs. Rathall for 6 tooth-picks 1/3.
            
            
              
              
              Pd. Miss Judy Stith for tin shapes 12/.
            
            
              
              
              29.
              
              Pd. R. Millar 5/.
            
            
              
              
              Pd. Mrs. Rathall for rule 3/6.
            
            
              
              
              Lent E. P. 3¾d.
            
            
              
              
              30.
              
              Pd. M. Davenport for mendg. watch 5/.
            
            
              
              
              Pd. Miss Hunter for tea pot 1/3.
            
            
              
              May
              2.
              
              Gave Indian Ben 3/9.
            
            
              
              
              3.
              
              Pd. Baker the dentist 20/.
            
            
              
              
              4.
              
              Pd. for play ticket 5/.
            
            
              
              
              5.
              
              Gave E. P.’s Nero 2/6.
            
            
              
              
              Pd. E. Pendleton for John Moore 52/6.
            
            
              
              May
              6.
              
              Gave servt. of A. G.’s 1/3.
            
            
              
              
              7.
              
              Pd. ferrge. & gave ferrymen at Lawton’s 3/9.
            
            
              
              
              12.
              
              Pd. a man for findg. horses 10/.
            
            
              
              
              13.
              
              Pd. ferrge. at Lawton’s 3/.
            
            
              
              
              Gave ferrymen 7½d.
            
            
              
              
              Pd. Rose for use of council books 20/.
            
            
              
              
              Pd. entt. at Southall’s 7/.
            
            
              
              
              14.
              
              Pd. entt. at Mrs. Campbell’s 6/.
            
            
              
              
              Pd. hearing musical glasses 2/6.
            
            
              
              
              Pd. for play ticket 5/.
            
            
              
              
              15.
              
              Pd. Mr. Henley for a book 15/.
            
            
              
              
              Pd.  Hubbard for R. Jeffers.’s Will Beck’s and Rand. Jefferson’s expces. before he entd. at College which charge to him 22/2½ as per acct. & rect. of which charge 7/2½ to R. J. the rest to W. Beck.
            
            
              
              
              Recd. of N. Campbell by R. Harvie £42–15–11½.
            
            
              
              
              Pd. R. Harvie for B. Ford £6–10–11½.
            
            
              
              
              Pd. do. for Julius Shard £5.
            
            
              
              
              Pd. do. for Henry Mullins £12–5.
            
            
            
              
              
              Pd. Mr. Kidd £15.
            
            
              
              
              Pd. Mr. Evans 5/.
            
            
              
              
              16.
              
              Recd. of N. Campbell £57.
            
            
              
              
              Assumd. to N. Campbell £12–15–11½ for John Walker.
            
            
              
              
              Agreed with Daniel Baxter on behalf of James Ogilvie that Ogilvie shall at the April court 1773 pay him 40£ with intert. from Apr. 28. 1772. for a chair and horse, and if after trying all legal means with Ogilvie he does not recover his money then I am to make myself liable.
            
            
              
              
              Pd. E. Charlton £10–5.
            
            
              
              
              Pd. Mrs. Charlton 19/.
            
            
              
              
              Pd. Mrs. Smith £2–10–4½.
            
            
              
              
              Pd. Mr. Rind £10.
            
            
              
              
              Pd. Wm. Dandridge for Bernd. Moore’s lottery tickets £22–8–4.
            
            
              
              
              Pd. for punch at Mrs. Vobe’s 1/6.
            
            
              
              
              Pd. for play ticket 5/.
            
            
              
              
              17.
              
              Pd. yesterday’s and a former club at Davies’s 10/.
            
            
              
              
              Pd. for crabs 10/.
            
            
              
              
              Inclosed to Mr. Everard for writ taxes £3.
            
            
              
              
              Pd. ferrge. 4/6.
            
            
              
              
              Pd. entertt. at Lawton’s 1/3.
            
            
              
              
              25.
              
              Gave ferrymen at Shirley 1/3.
            
            
              
              
              26.
              
              Pd. Revd. Wm. Coutts 20/.
            
            
              
              
              28.
              
              Gave Mr. Eppes’s Tom 3/9.
            
            
              
              June
              1.
              
              Cash in hand.
            
            
              
              June
              1.
              
              Borrowed of Jamey at Forest 3/1½.
            
            
              
              
              Gave workman of Colo. R. Randolph 3/9.
            
            
              
              
              7.
              
              Pd. ferrge. and entertt. at Lawton’s 8/9.
            
            
              
              
              Gave ferrymen 1/3.
            
            
              
              
              Pd. Bishop 2/6.
            
            
              
              
              8.
              
              Gave Jup. to buy bread 5¼d.
            
            
              
              
              Pd. Greenhow 3/3.
            
            
              
              
              9.
              
              Pd. James Sims £9–7–6 in full as per rect.
            
            
              
              
              Pd. Mrs. Charlton 5/.
            
            
              
              June
              10.
              
              Pd. at Dr. Carter’s for breast pipes 4/3.
            
            
              
              
              Pd. at Miss Hunter’s for 3 teapots 8/.
            
            
              
              
              Pd. for pineapples 3/9.
            
            
            
              
              
              11.
              
              Pd. Mrs. Smith 3/6.
            
            
              
              
              Pd. Singleton for altern. of door in the house I formerly livd. in 11/6 as per rect. Still due to him 1/6.
            
            
              
              
              Pd. ferrge. at Lawton’s 3/.
            
            
              
              
              Pd. entertt. at Lawton’s 6/3.
            
            
              
              
              14.
              
              Pd. Johnny at Shirley for mendg. wheels &c. 11/6.
            
            
              
              
              15.
              
              Pd. ferrge. at Varina 7½d.
            
            
              
              
              Pd. Sterling Thornton for Mr. Wayles 2/6.
            
            
              
              
              16.
              
              Pd. do. for a cowhide coverd. wth. cat gut 10/.
            
            
              
              
              20.
              
              Gave Colo. Bland’s watermen 1/3.
            
            
              
              
              21.
              
              Pd. George Bradby balce. due for corn 6/3.
            
            
              
              
              23.
              
              Pd. Jamey at Forest 3/1½.
            
            
              
              
              Gave do. 5/.
            
            
              
              
              Gave Ben 5/.
            
            
              
              
              Gave Kikey 2/6.
            
            
              
              
              Gave Martin 5/.
            
            
              
              
              Gave watermen at Shirley 1/.
            
            
              
              
              28.
              
              Say pd. D. Carr by Wm. Winston £4–18–8 & by Jacob Salle £2–0–0.
            
            
              
              
              30.
              
              Pd. corn at Byrd ordinary 1/3.
            
            
              
              ✓
              
              
                Charge Mrs. Jefferson corn delivd. between    B.  b. p.    Apr. 1. & July 1. by Julius Shard 3 –4  –  2   Charge do. to T. Morgan 3 –2 –  2  
            
            
              
              July
              3.
              
              On settlemt. of accts. with Will Beck this day I owe him £5–5–3.
            
            
              
              Postd.
              
              
              Credit him further for cleaning the well.
            
            
              
              
              Gave Jup. to pay Huckstept for 12. ducks 6/.
            
            
              
              
              Do. to pay for chickens 2/9¾.
            
            
              
              ✓
              8.
              
              Mrs. Jefferson senr. had half a barrel corn.
            
            
              
              
              Pd. Micajah Clarke in full my dues £7–7–.
            
            
              
              
              Pd. James Marks in part £4.
            
            
              
              
              Charge A. S. Jeff. pd. clerk’s ticket for recording a deed 4/8.
            
            
              
              
              Do. Eliz. Jeff. 4/8.
            
            
              
              
              9.
              
              Pd. Joseph Hopkins for mending waggon 8/.
            
            
              
              
              Assumed to pay John Swann in Octbr. £11–5 for Garrett Dabney Minor on his order to Joseph Claybrook who assigned to Swann.
            
            
              
              
              Say pd. Mr. Anderson by Wm. Michie 20/.
            
            
            
              
              
              Pd. Mrs. Balyal for two shoats 12/.
            
            
              
              
              Say pd. R. Harvie by Ambrose Rucker 20/.
            
            
              
              Postd.
              17.
              
              Gave Will Beck promisory note to pay for cow & calf for him £3.
            
            
              
              
              23.
              
              Wheel-barrow. Julius Shard fills the two-wheeled barrow in 3. minutes and carries it 30. yds. in 1½ more.—now this is 4 loads of the common one wheeled barrow, so that suppose the 4 loads put in in the same time viz. 3. minutes, 4 trips will take 4 × 1½ minutes = 6 minutes which added to 3. minutes filling = 9. minutes to fill and carry the same earth which was filled and carried in the large barrow in 4½ minutes.
            
            
              
              
              ✓
              Note that from a trial I made with the same two wheeled barrow, I found that a man would dig and carry to the distance of 50. yds. five cubical feet yards of earth in a day of 12. hours length. Ford’s Phill worked at that rate, not overlooked, and having to mount a bank two feet high and tolerably steep with his loaded barrow.
            
            
              ✓
              July
              27.
              
              2½ bush. corn to Mrs. Jeff.
            
            
              
              Aug.
              4.
              
              Say pd. Reuben Lindsey by Samuel Simpson 32/9.
            
            
              
              Aug.
              6.
              
              Julius Shard leaves off work.
            
            
              
              
              10.
              
              Richd. Sorrels begins to work.
            
            
              
              
              13.
              
              Say pd. James Pleasants 34/8.
            
            
              
              
              13.
              
              Assumd. to Roger Thompson for Dabney Minor £17–10.
            
            
              
              
              Pd. Capt. Hen. Martin for Bart. Ford £1–16–8 as per bond taken in.
            
            
              
              
              Pd. Dilmas Johnson 20/.
            
            
              
              
              Say recd. of Jno. Strange to return works v. Wooddie £4–9–5.
            
            
              
              
              I am to pay Wm. Davison for Will Beck 20/.
            
            
              
              
              Pd. Wm. Creasy half my subscription for clearing the river £5.
            
            
              
              
              Pd. Sam. Taliaferro for Wm. Johnson 2/6.
            
            
              
              
              Pd. Jno. Harvie for drawing agreemt. with Garth 20/.
            
            
              
              
              Lost out of my pocket 46/.
            
            
              
              Postd.
              18.
              
              Pd. Saml. Davidson for W. Beck 20/.
            
            
              
              
              19.
              
              Pd. at W. Bowyer’s for 2. bed cords 4/.
            
            
              
              
              Pd. Mr. Hill the tinman at Staunton 22/6.
            
            
              
              
              Recd. of Hugh Donaghe 3/9.
            
            
            
              
              
              20.
              
              Pd. entertt. at Matthews’s £2.
            
            
              
              
              Pd. at Black’s 1/9.
            
            
              
              
              22.
              
              Gave Mrs. Collins note to R. Harvie for £2–10 wch. strikes balance.
            
            
              
              
              Pd. her for Betsey Moore 7/.
            
            
              
              
              23.
              
              Pd. N. M.’s Tom for 5½ qts. clover seed 6/10½.
            
            
              
              
              ✓
              Accepted an order of Dab. Minor’s to T. Garth for £28. which with interest is to be deducted out of his paimt. in April.
            
            
              
              
              ✓
              Ry. Randolph’s mason cuts stone at 8d the superficial foot, the blocks being furnished to his hand. His provision is found but no attendce.
            
            
              
              
              ✓
              Old Sharpe tells me a bushel of limestone will weigh 114£ and if well burned will make 2. bushels of lime.
            
            
              ✓
              Sep.
              1.
              
              I am to pay T. Morgan for Eliz. Jeff. 6/.
            
            
              
              
              ✓
              To inclose the top of mountain, & the garden & fruitery will take 1450. yds. of paling, which (every other pale to be high) is worth 30/ the 100 yds. = £21–15.
            
            
              Postd.
              Sep.
              7.
              
              Credit W. Beck 7 day’s himself and horse going to Wmsburgh. for R. Jefferson and charge Randolph, two days hire of W. Beck, to wit going from Mr. Wayles’s (whither I sent him on my own business) to Wmsburgh. and back again @ 5/ pr. day, their ferriages 1/6 and hire of a horse from Ford 7 days @ 1/3 in all to R. J. 20/3.
            
            
              
              Posted
              
              
              Charge W. Beck 20/ recd. of Jos. Hornsby by order of R. Jefferson, and credit Rand. Jeff. so much.
            
            
              
              
              Say pd. John Ford by law fund 8/9.
            
            
              
              Sep.
              10.
              
              Gave W. Hickman ord. for 1224. ℔ tobo. his share of the hhds. No. 1. 1. 2. 3. 4. 5. 6. W. H. There still remains one hhd. to give his share in.
            
            
              
              
              Charge Say paid Bartlet Ford by Geo. Thompson’s order on him 50/ 50/.
            
            
              
              
              Say pd. John Moore by William Wood 50/.
            
            
              
              
              Pd. Bart. Ford 5/.
            
            
              
              
              Pd. James Jones for Richd. Sorrel 32/6.
            
            
              
              
              Pd. do. for myself 10/.
            
            
              
              
              Pd. Peter Marks 2/6.
            
            
              
              
              Pd. Capt. Wm. Jacob Moon 15/.
            
            
              
              Sep.
              15.
              
              Liquors and bottles on hand.
            
            
              
              
              about 3. galls. rum.
            
            
              
              
              a hhd. Madeira R. C. – abt. 3. galls.
            
            
              
              
              Doz.0 – 11  Lutherans of Madeira.3–1 L. 69.2–11.M. 70.2–2 m.0–10.Port.2–5.small beer.9–2.empty0–1.do. Lutheran.2–7 with Miscellanies in closet and elsewhere.Doz. 24–2 present stock.By acct. last Sep. 30. we had thenDoz.27–1add.1–10recieved sinceDoz.28–11Doz.24–2present stock subtractedDoz.4–9one year’s consumption
            
            
              
              
              Again by same memm. had on hand.
            
            
              
              
               Subtract presentleaves Consumptionhad on hand.stockof the year Doz.Doz.  Doz.L. 69.3 – 0 –  3 – 1   =M. 707–2–2–11=4 – 3   m.4–0–2–2=1–10add a Lutheran=23 galls. of R. C.1–0 Wine used since Sep. 30. 17717–3
            
            
              
              
              16.
              
              Gave Mrs. Hale order on James Marks who is directed to collect and pay me Hart’s money for £3–17–6.
            
            
              
              
              Note of this £2–5 is to be charged to Eliz. Jefferson being for 18 yds. Virga. cloth @ 2/6 supplied by Mrs. Hale.
            
            
              
              
              17.
              
              Allow T. Garth 70 ℔ bacon @ 7½d and 45 ℔ beef @ 15/ pr. Cent. Found the workmen.
            
            
              
              Sep.
              20.
              
              Gave Mrs. Wells’s Sam ord. on Mr. Anderson for 11/3 for 18 pts. clover seed.
            
            
              
              
              Borrowed of J. Walker 3/.
            
            
              
              
              Bot. of N. M.’s Abram. 5 pts. clover seed.
            
            
              
              
              Pd. do. 3/.
            
            
              
              Postd.
              22.
              
              Gave W. Beck note to Mr. James Marks for £3 paiable to Mic. Clarke.
            
            
              
              
              26.
              
              Let R. Sorrels have a sack of salt.
            
            
              
              
              ✓
              Pd. T. Morgan for Eliz. Jeff. 6/.
            
            
              
              
              30.
              
              Bot. beef of Wm. Reynolds weight 294 ℔ besides the 5th. quarter, comes to 11/ a quarter wch. × 5 = 55/.
            
            
            
              
              
              Charge Richard Sorrels 2. fore-quarters 152 ℔ 22/6.
            
            
              
              
              ✓
              Charge Mrs. Jeff. 5th. quarter 11/.
            
            
              
              
              Pd. Wm. Reynolds 20/.
            
            
              
              October
              2.
              
              Pd. Wm. Johnston & Tom Good-loe 6/ (Note this was 1/6 too much.)
            
            
              
              
              6.
              
              I may expect from Garth & Mousley.
            
            
              
              
              200. barrls. corn @ 10/.
            
            
              
              
              15,000. ℔ fodder.
            
            
              
              
              1200. ℔ pork.
            
            
              
              
              8.
              
              Borrowed of James Marks 20/.
            
            
              
              
              Pd. Waltr. Mousley 20/.
            
            
              
              
              ✓
              Assumed to pay Mrs. Carr for Thos. Garth £4–6.
            
            
              
              
              9.
              
              Pd. Richd. Sorrels 18/.
            
            
              
              
              Pd. Wm. Bishop 14/9.
            
            
              
              
              Gave him order on Mr. Anderson’s store for 40/3.
            
            
              
              
              Gave G. Dudley ord. on Mic. Chiles for 2. beeves, and on T. Garth for a barrel of corn, and took in old ord. I had given him for one beef and one barrel do.
            
            
              
              
              10.
              
              Assumd. to Mr. Vaughan’s acct. agt. Stephen Willis which I am to pay is £2–11–4½.
            
            
              
              
              Pd. ferrge. & entertt. at Lawton’s 6/.
            
            
              
              
              Gave ferrymen 1/.
            
            
              
              
              12.
              
              Pd. postage 7½d.
            
            
              
              ✓
              13.
              
              Pd. Winkfeild at College for R. Jefferson for findg. knives & forks, cleaning shoes &c. 22/6 as per acct. & rect.
            
            
              
              
              16.
              
              Pd. Mrs. Charlton for a paste comb for A. S. Jeff. 20/.
            
            
              
              
              Pd. do. for sundries for myself £2–17–0.
            
            
              
              
              Pd. for seeing puppet show 2/6.
            
            
              
              
              17.
              
              Pd. postage 7½d.
            
            
              
              
              Pd. Jno. Ferguson for Schrivener fr. carting 2/6.
            
            
              
              
              Recd. of Honble. Wm. Nelson £10.
            
            
              
              
              18.
              
              Gave Bishop’s son for carrying letters 7½d.
            
            
              
              
              Pd. storage at Burwell’s ferry for dressing table 1/3.
            
            
              
              
              Pd. Mr. Jones for case of bottles and glass cylinders bot. by Ogilvie £10–11–3.
            
            
              
              
              20.
              
              Pd. for candles 5/ butter 2/6—bread 2/6.
            
            
              
              
              21.
              
              Pd. Rose this court’s fee for use of Council books 20/7½.
            
            
              
              Oct.
              22.
              
              Pd. to see man ride 3. horses &c. 5/.
            
            
            
              
              
              24.
              
              Pd. entertt. & ferrge. at Southall’s ferry 6/3.
            
            
              
              
              Gave ferrymen 1/.
            
            
              
              
              26.
              
              Pd. entertt. & ferrge. at Lawton’s 9/.
            
            
              
              
              Gave ferrymen 1/.
            
            
              
              
              27.
              
              Recd. by Thos. Mallory for Robt. Hart in part of Blaine’s bond to Lambert assigned to me £60. Note is to be further credited £10 Kennedy’s ord. on me for Isaac’s hire till Octob. 1771.
            
            
              
              
              Pd. G. Wythe for Thos. Pleasants and by his order £5–16–6.
            
            
              
              ✓
              28.
              
              Pd. Revd. Mr. Gwatkins for 10. months schooling Rand. Jefferson £10.
            
            
              
              
              ✓
              Pd. do. for Revd. Mr. Johnson entrance money for do. in Grammar school 20/.
            
            
              
              
              Pd. Joseph Hornsby old acct. £1–11.
            
            
              
              
              Pd. Miss Hunter for 3. caps 12/ for A. S. Jeff. 7/6.
            
            
              
              
              Pd. do. for myself 4/6.
            
            
              
              
              30.
              
              Pd. supper & club at Mrs. Vobe’s 6/.
            
            
              
              
              31.
              
              Inclosed to Warner Lewis for curtains 36/6.
            
            
              
              
              Pd. Greenhow 1/3.
            
            
              
              
              Lent P. Henry 7½d.
            
            
              ✓
              Nov.
              2.
              
              Credit the estate of P. Jefferson 10/10 recd. of Rob. Millar wch. was overpd. by Mr. Hornsby for my brother’s board at college.
            
            
              
              
              Pd. do. for 1. ℔ tea 22/6.
            
            
              
              
              Pd. writ taxes at S. O. £2–2–6.
            
            
              
              
              Pd. Miles Taylor £2–2–6.
            
            
              
              
              Pd. Mrs. Charlton £2–6–4½.
            
            
              
              
              Pd. at Carter’s for nipple glasses 2/.
            
            
              
              
              Pd. Peter Scott in full £16.
            
            
            
              
              
              Pd. Greenhow 2/.
            
            
              
              
              Pd. a gardener for seeds 17/6.
            
            
              
              
              Drew order on Rob. Hart in favor of Mr. Brown of S. O. for £10.
            
            
              
              
              Drew do. on do. in favor of Richd. Adams for £20. principal + £2–4–3 intt. = 22–4–3.
            
            
              
              
              Assigned say paid to Rob. Anderson Neill Campbell’s note in favor of Reid for £20.
            
            
              
              
              Pd. Jno. Blair for James Lyle ord. conc. in Gautier v. Stegoe 10/9.
            
            
              
              
              Pd. do. do. for Jno. Strange, ord. conc. v. Woodie 10/9 and returng. his works 400. as. £3–18–8.
            
            
              
              
              Pd. at S. O. returng. Edwd. Harris’s works 404. as. £3–18–8.
            
            
              
              
              Pd. John Blair for Sum. in Harris v. Harris 5/9.
            
            
              
              
              Pd. at S. O. for returng. John Dun’s works 160. as. £2–15–4 which charge to Tom. West.
            
            
              
              
              Gave negro man at Peter Scott’s 2/.
            
            
              
              
              Pd. Mrs. Smith in full £1–6–11.
            
            
              
              
              Gave Jup. to pay for bread 1/6.
            
            
              
              
              Gave E. P.’s Nero 2/6.
            
            
              
              
              4.
              
              Pd. at Chas. City C. H. for mendg. chair 1/.
            
            
              
              
              Pd. at do. for feeding horses 1/3.
            
            
              
              
              Pd. Martin at Forest for mocking bird 5/.
            
            
              
              Nov.
              5.
              
              Pd. Mrs. Ogilvie 13/5.
            
            
              
              
              Pd. Peers old acct. 4/.
            
            
              
              
              Left at D. Carr’s the money I assumed to pay for Thos. Garth £4–5–9.
            
            
              
              
              6.
              
              Pd. old acct. & entertt. at Byrd ordinary 3/6.
            
            
              
              
              9.
              
              Agreed with Rd. Sorrels to give him £5–10. pr. month for the work of the three hands he has here, he finding them. They begin the middle of this day.
            
            
              
              
              Pd. Rd. Sorrels £3–6.
            
            
              
              
              10.
              
              On settlemt. with W. Mousley this day the balance due him is £6–7–0½ which includes 9/ to Lewis Cradock for rye.
            
            
              
              
              11.
              
              Wm. Sorrels attended the measuring at Shadwell of 9. hhds. corn in ears for my mother 10½ do. for myself.
            
            
              
              
              12.
              
              Lent Jno. Henderson junr. 1600 20d brads.
            
            
              
              
              Recd. of Mr. Wells what I had overpd. him 10/.
            
            
              
              
              Pd. Peter Marks in part for quarter of beef 10/.
            
            
            
              
              
              Pd. Mr. Lewis £11.
            
            
              
              
              Pd. Bennett Henderson on my order in favor of T. Morgan for a cow £3–5.
            
            
              
              
              ✓
              Borrowed of D. Carr 5/.
            
            
              
              
              Charge Will Beck 45/6 for which I became his security to Mr. Carr 2 years ago.
            
            
              
              Nov.
              13.
              
              Say paid Mr. Jno. Moore his note to Capt. Wm. Wood £4–4–7.
            
            
              
              
              14.
              
              Charge Richd. Sorrels 20. ells Hempen rolls.
            
            
              
              
              17.
              
              Charge W. Beck the article ante May 15.
            
            
              
              
              Pd.  Gehee for working here 6/7½.
            
            
              
              
              21.
              
              Inclosed to Wm. Shelton for a mutton 12/.
            
            
              
              
              22.
              
              Note a pot of butter bot. recd. of Mrs. Wallace Nov. 13. weighed 14½ ℔. The pot when empty weighed 5 ℔ so was 9½ ℔ butter.
            
            
              
              
              26.
              
              Gave Julius Shard my promisory note for £6. which he delivd. to John Hill, E. C.’s overseer.
            
            
              
              
              T. Morgan began to work this morning @ 30/ per month.
            
            
              
              
              Promised Julius Shard to pay Mr. R. Anderson £6–6.
            
            
              
              
              Also to Mr. R. Harvie £2–17.to Jno. Moore junr. 20/.
            
            
              
              
              28.
              
              Wm. Sorrels has attended the measuring out to me at the lower quarter by T. Garth 32. hhds. of unshelled corn.
            
            
              
              Dec.
              3.
              
              Pd. Hierom Gaines 2/3.
            
            
              
              
              10.
              
              Charge T. Morgan my note to W. Reynolds for 2. hogs.
            
            
              
              
              George Dudley my note to do. for 1 do. 152 ℔ 38/.
            
            
              
              
              Pd. Sam. Wood £5–5 by Wm. Simpson.
            
            
              
              
              Pd. Peter Marks 20/.
            
            
              
              
              Pd. Wm. Page 5/.
            
            
              
              
              13.
              
              Gave J. Bolling’s Simn. for himself & to pay ferrge. 2/6.
            
            
              
              
              15.
              
              Pd. at Rocky ridge for corn 1/3.
            
            
              
              
              Pd. Capt. Aselby for storage of flour 2/.
            
            
              
              
              Pd. for punch 7½d.
            
            
              
              
              Repd. T. Fleming ferrge. at Manakin town 1/3.
            
            
              
              
              Pd. entertt. at Rocky ridge 3/9.
            
            
              
              
              19.
              
              Pd. barber at Richmond 7½d.
            
            
            
              
              
              Pd. Sherrar for mending chair 5/.
            
            
              
              
              Gave two negroes for helping over Dover mill dam 2/6.
            
            
              
              
              20.
              
              Gave negro at Lightfoot’s plantn. 7½d.
            
            
              
              
              Pd. in part of entertt. at Byrd ord. 1/.
            
            
              
              
              21.
              
              Pd. Anderson Bryan 20/.
            
            
              
              
              Stephen Willis directs me to get Mr. Harvie’s acct. agt. him which answer, as also the sum of 7. or 8£ to Thomas Bates of Curles and pay the balce. to R. Adams.
            
            
              
              
              22.
              
              Bot. 830 ℔ pork gross of H. Mullins.
            
            
              
              
              23.
              
              Charge G. Dudley 2. bush. 1. peck corn.
            
            
              
              
              24.
              
              Charge W. Reynolds a galln. rum 6/.
            
            
              
              
              28.
              
              Assumd. to Pet. Marks for John Spencer to be charged to Jno. Day 8/.
            
            
              
              
              29.
              
              Borrowd. of Mrs. Gilmer 6/.
            
            
              
              
              Bot. of Robt. Sharpe junr. 626 ℔ pork gross.
            
            
              
              
              Richd. & Wm. Sorrels will begin to work on Jan. 4. @ £4. and find themselves.
            
            
              
              
              30.
              
              Charge Anderson Bryan things had from Divers 19/7.
            
            
              
              
              Ford’s 5/9 and A. Hamilton’s 30/ to be recharged in Cash book. See law side Dec.
            
            
              
              
              Say pd. Wm. Waterson for a horse by law fund £20.
            
            
              
              
              Say pd. Jno. Madison for a horse by law fund £35.
            
          
         
          
          
            
              
              Mrs. Jefferson’s receipts & paiments.
            
            
              Jan.
              29.
              
              Cash in hand £4–11–3.
            
            
              
              30.
              
              Sent to buy cyder 10/ (which was 6/3 too much).
            
            
              Feb.
              2.
              
              Pd. Queen at Elk island 1/3.
            
            
              
              16.
              
              Pd. Gill for potatoes 1/3.
            
            
              
              Pd. for eggs 1/6.
            
            
              
              20.
              
              Gave Molly Page 6/.
            
            
              
              28.
              
              Gave Mrs. Ham 10/.
            
            
            
              Mar.
              1.
              
              Pd. Lucy for 2 doz. eggs 7½d.
            
            
              
              Pd. Fanny for 1 doz. eggs 3¾d.
            
            
              
              8.
              
              Pd. Nell for 2. doz. eggs 7½d.
            
            
              
              Pd. Jackson for 1. doz. eggs 3¾d.
            
            
              April
              20.
              
              Borrowed of Mr. Eppes 3/9.
            
            
              
              Borrowed of Molly 1/3.
            
            
              May
              19.
              
              Pd. Cutty for soap 20/.
            
            
              
              24.
              
              Pd. Bradby for corn 20/.
            
            
              
              Pd. Mr. Eppes 3/9.
            
            
              
              Pd. Suckey for chickens 7½d.
            
            
              
              31.
              
              Pd. for cherries 3¾d.
            
            
              June
              7.
              
              Pd. John Fells for tubs & piggons 19/.
            
            
              
              20.
              
              Pd. Molly 2/6.
            
            
              
              23.
              
              Pd. Molly 1/3.
            
            
              
              Pd. Pompey for 2. pails 5/.
            
            
              
              24.
              
              Recd. of Pappa 4/6.
            
            
              July
              1.
              
              Pd. Lucy for 11. chickens 3/5.
            
            
              
              10.
              
              Pd. Mrs. Garth for milk 3¾d.
            
            
              
              11.
              
              Pd. Mr. Carter’s Phill for 15. chickens 4/9.
            
            
              
              Pd. Mr. Carter’s Ned for 3. chickens & 2 ducks 2/.
            
            
              
              13.
              
              Pd. waggoner Phill for 13. chickens 4/3.
            
            
              
              Pd. do. for 7. chickens 2/3.
            
            
              
              Pd. do. for 6. last year 2/.
            
            
              
              Pd. Mr. Carter’s Phill for peas 7½d.
            
            
              
              19.
              
              Pd. Mr. Hickman’s Bob for 10 chickens & 5 pullets 6/3.
            
            
              Aug.
              16.
              
              Pd. Fanny for 6 chickens 2/.
            
            
              
              Pd. do. for 1 doz. eggs 3¾d.
            
            
              
              22.
              
              Pd. Lucy for 1 doz. do. 3¾d.
            
            
              
              Pd. Gill for potato seed 2/.
            
            
              
              Pd. Jackson for 12 chickens 3/9.
            
            
              
              Pd. Mrs. Meriwether’s Tom for chickens 2/6.
            
            
              
              Pd. Mr. Carter’s Phill for 2. ducks & 2 chickens 1/6.
            
            
              
              Pd. Mr. Hickman’s Bob 3¾d.
            
            
              
              Pd. Cate for 1 doz. eggs 3¾d.
            
            
              
              24.
              
              Pd. T. Morgan for chickens & eggs 6/.
            
            
              
              28.
              
              Pd. Mrs. Sorrels 3/.
            
            
            
              
              29.
              
              Pd. John Lively for 11. chickens 4/9.
            
            
              
              Pd. Mr. Carter’s man for 6 do. 2/.
            
            
              
              30.
              
              Pd. for Water melons 1/.
            
            
              Sep.
              10.
              
              Pd. Reynolds for wax 6/3.
            
            
              
              16.
              
              Pd. Reynolds for wax & a goose 7/6.
            
            
              
              28.
              
              Pd. do. balance due for do. 1/3.
            
            
              
              Pd. do. for 3. turkies 3/9.
            
            
              
              Pd. do. for 8 chickens 2/6.
            
            
              
              Pd. do. for 22 ℔ butter 16/6.
            
            
              Nov.
              15.
              
              Pd. C. L. Lewis’s man for 3. bushels hops 3/.
            
            
              
              16.
              
              Pd. McGehee for chickens 6/.
            
            
              
              19.
              
              Pd. T. Morgan for 4. doz. eggs 1/3.
            
            
              
              20.
              
              Gave Jupiter to buy 2 bowls 2/6.
            
            
              
              21.
              
              Pd. Sandy 7/9.
            
            
              
              29.
              
              Pd. Betty for 3 doz. eggs 1/.
            
            
              
              Pd. Jupiter for a cup 3¾d.
            
            
              Dec.
              14.
              
              Pd. Divers for 10 yds. calico £2.
            
          
        